Citation Nr: 1742944	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  10-07 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for low back strain.

2.  Entitlement to a rating in excess of 10 percent for left knee degenerative joint disease.

3.  Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.

4.  Entitlement to a rating in excess of 30 percent for a post total hip arthroplasty (THA) left hip disability.

5.  Entitlement to a rating in excess of 30 percent for a post THA right hip disability.

6.  Entitlement to a rating in excess of 10 percent for a left great toe disability.

7.  Entitlement to a rating in excess of 10 percent for a right great toe disability.

8.  Entitlement to an initial disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear.

9.  Entitlement to an earlier effective date for the award of a 20 percent rating for service-connected left knee semilunar cartilage tear.

10.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Virginia A. Girard Brady, Esq.


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1979 to July 1982 and August 1984 to August 2001.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In September 2013 and March 2015, the case was remanded for additional development.  It has now been returned to the Board for further review.

The Board is dismissing the Veteran's claim for entitlement to a disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear herein.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In March 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal of entitlement to an initial disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Claim 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn his appeal of the issue of entitlement to an initial disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER


The appeal of entitlement to an initial disability rating in excess of 20 percent for service-connected left knee semilunar cartilage tear is dismissed.


REMAND

In a recent holding, the Court held that VA's regulations require that VA examinations include joint testing for pain on both active and passive motion, in weightbearing and non-weightbearing, and, if possible, with range of motion measurements of the opposite, undamaged joint.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).

Further, in evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating where there exists functional loss due to pain, weakness, excess fatigability, or incoordination, and where those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement that affects stability, standing, and weight bearing.  See 38 C.F.R. §§ 4.40, 4.45; Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran underwent VA examinations of his spine, hips, and knees in February 2016.  The examinations do not appear to have been performed using both active and passive motion, as there are no notes indicating how the range of motion tests were performed.  Moreover,  the examinations do not appear to have been performed using weightbearing and non-weightbearing tests.  The only related note indicates pain with weightbearing.  Consequently, the Boards find these examinations inadequate and a remand is necessary in order to obtain new VA examinations. 

As the Veteran's bilateral fifth toe disabilities, if considered under the rating criteria for foot impairments, are musculoskeletal disabilities, they fall under Correia's purview as well. 

Accordingly, a new examination is necessary to determine the effects of weightbearing and non-weightbearing in active and passive motion on the Veteran's back, hips, knees, and feet.  See 28 Vet. App. at 168-70.

The Veteran filed his claim for service connection for a left knee disability in November 2007.  In a May 2011 rating decision, the RO granted the claim, assigning an effective date of November 6, 2007 for degenerative joint disease of the left knee.  The Veteran filed a timely notice of disagreement with the disability rating assigned, and perfected his appeal to the Board.  In September 2013, the Board remanded the Veteran's claim for an increased rating for his service-connected degenerative joint disease of the left knee for additional development, to include providing the Veteran with a VA examination.  Following this additional development, in a July 2014 rating decision, the RO granted a separate rating for the Veteran's left knee semilunar cartilage tear, assigning an effective date of October 25, 2012, which was the date of a magnetic resonance imaging (MRI) scan revealing a semilunar cartilage tear of the left knee.

The Veteran has contended that he is entitled to an effective date earlier than October 23, 2012 for the 20 percent disability rating assigned for his left knee semilunar cartilage tear.  Specifically, the Veteran has asserted that he injured his left knee approximately a year prior to the October 23, 2012 MRI scan revealing his torn cartilage.  

As the 20 percent rating granted for his left knee semilunar cartilage tear was granted within the context of his claim for an increased rating for his left knee disability, the Board will adjudicate the Veteran's claim for an earlier effective date under the regulations governing effective dates for claims for an increased rating.  

Generally, in a claim for increased evaluation, the effective date is either the date of receipt of claim or date entitlement arose, whichever is later.  However, the effective date of an award of increased disability compensation shall be the earliest date as of which it is factually ascertainable based on all of the evidence of record that an increase in disability had occurred if a complete claim or intent to file a claim is received within 1 year from such date, otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(o) (2016).

In this case, it appears that there are private medical records that are relevant to the Veteran's claim that have not been obtained.  Included in the record of evidence is one page of private medical records reflecting June 2011 treatment for the Veteran's left knee.  The private provider found that the Veteran had an ACL deficient knee, chronic ongoing effusion, and underlying laxity.  An August 2011 VA medical record reflected the Veteran's reports that he was prescribed pain medication for his left knee by an outside provider.  In June 2012, the Veteran reported to a VA physician that he had worsening left knee pain and that he was seen by a private orthopedic provider a few months prior for swelling in his left knee.  As these records are relevant to the Veteran's claim, they should be obtained on remand.

Finally, the Board must also remand the TDIU claim as that claim is intertwined with the above remanded claims.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private records relevant to his left knee semilunar cartilage tear.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include private medical records reflecting treatment for the Veteran's left knee semilunar cartilage tear dated prior to October 2012, should be obtained in accordance with 38 U.S.C.A. § 5103A (b)(2) and 38 C.F.R. § 3.159 (e).

2.  Schedule the Veteran for a VA knee examination to determine the current severity of his left and right knee disabilities.  

The knees must be tested for pain in range of motion in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

3.  Schedule the Veteran for a VA hip examination to determine the current severity of his left and right hip disabilities.  

The hips must be tested for pain in range of motion in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

4.  Schedule the Veteran for a VA spine examination to determine the current severity of his lumbar spine disability.  

The lumbar spine must be tested for pain on range of motion in both active and passive motion and in weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.


5.  Schedule the Veteran for a VA foot examination to determine the current severity of his bilateral fifth toe disabilities.  

The feet must be tested for pain in range of motion in both active and passive motion, on weightbearing and non-weightbearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  All opinions must be accompanied by a clear rationale.

5.  Readjudicate the issues on appeal.  If any benefit on appeal remains denied, issue a supplemental statement of the case. Thereafter, the case should be returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


